Citation Nr: 1122230	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  10-31 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the Veteran is eligible for nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Army from July 1975 to August 1978 and in the Coast Guard from May 1984 to May 1985.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran indicated in his July 2010 substantive appeal (on VA Form 9) that he wanted a hearing at the RO before a Veterans Law Judge of the Board.  However, he later indicated in September 2010 that he no longer wanted a hearing, citing "transportation problems" and his resultant inability to travel to either the RO or Board as, in effect, a preclusion to him having any of the hearings offered.  38 C.F.R. §§ 20.702(e), 20.704(e) (2010).


FINDING OF FACT

The Veteran did not have wartime service.


CONCLUSION OF LAW

His claim for nonservice-connected pension benefits is precluded by law; he has failed to state a claim upon which relief could be granted.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veteran's claim is being denied as a matter of law, so the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act (VCAA) do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002) (indicating the VCAA has no effect on an appeal limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA does not apply because the issue presented is solely of statutory and regulatory interpretation and/or the claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).

II.  Eligibility for Nonservice-Connected Pension Benefits

The Veteran acknowledges that, upon enlisting in the military, he did not actually report for active duty until July 1975.  However, he contends that, because he had signed his contract to enlist several months earlier, in February 1975, pursuant to a delayed-entry program, he should be treated as though his service began during the Vietnam War, so included wartime service, since the Vietnam War did not officially end until May 7, 1975.  He then would be eligible for nonservice-connected pension benefits since he meets all of the other eligibility criteria.  See his September 2009 notice of disagreement (NOD) and July 2010 substantive appeal (on VA Form 9).

Under the relevant law, pension is payable to a Veteran who served in the active military, naval, or air service for ninety (90) days or more during a period of war.  If the Veteran served less than ninety (90) days, pension is payable if the Veteran served during a period of war and was discharged or released from such service for a disability adjudged service-connected without the presumptive provisions of law, or at the time of discharge, he had such a service- connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.

The Vietnam Era and the Persian Gulf War are considered periods of war.  38 U.S.C.A. § 101(11).  The Vietnam Era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for Veterans who served in the Republic of Vietnam during that period.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. § 3.2(f).  In all other cases, the wartime period for the Vietnam Era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29)(B); 38 C.F.R. § 3.2(f).  The Persian Gulf War is defined as the period beginning August 2, 1990, and continuing to the present.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).

VA's determination of whether a claimant's service meets these threshold requirements is usually dependent upon service department records verifying such service.  See 38 C.F.R. § 3.203.

The term "Veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full- time duty in the Armed Forces, other than active duty for training (ACDUTRA).  38 U.S.C.A. § 101(21)(A).  The term "Armed Forces" means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10).

The Veteran had two periods of service, as reflected by his two DD Form 214s.  The first indicates he served on active duty in the Army from July 1975 to August 1978 and had no prior active service.  The second indicates he served on active duty in the Coast Guard from May 1984 to May 1985 and that his total prior active service was 3 years and 1 month, referring to his earlier service in the Army.

A Request for Information (VA Form 3101) dated in November 2009 indicates the National Personnel Records Center (NPRC) - which is a military records repository, verified these dates of service.

The Board has considered the Veteran's argument that his service for all intents and purposes began when he signed his enlistment papers in February 1975, before the official end of the Vietnam War in May 1975, though he did not actually begin serving on active duty until July 1975.  However, signing an agreement to enter service does not mean one has begun active duty service.  Furthermore, the findings of a United States service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The Board therefore finds the Veteran did not have wartime service.  Consequently, he is ineligible, as a matter of law, for VA pension benefits.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  And in an appeal, as here, where the law is dispositive, the claim must be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim for nonservice-connected VA pension benefits is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


